DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 8, filed 11/24/2020, with respect to the rejection(s) of claim(s) 1 and 17 under Nakanishi (2011/0080138) have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakurada et al. (2010/0085885).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (2011/0080138), Sakurada et al. (2010/0085885) and Lewonig (2016/0275783).
Claim 1: Nakanishi teaches causing, by a controller (26) (Par.47 and 50) of a battery management system (Fig.1), a master node (26) of an inter-block communication network to transmit, via a first node (M1) from a plurality of slave nodes (M1-M6) of the inter-block communication network, a command (Voltage acquisition command) to an addressed node (M1) from the plurality of slave nodes (M1-M6) (Par.49) (Fig.1); receiving, by the controller (26), via a second node (M6) from the plurality of slave nodes (M1-M6), a first reply (Voltage signal) from the addressed node (M1) (Par.48) (Fig.1).
Nakanishi does not explicitly teach after causing the master node to transmit the command: receiving the command from a second node after the command has been transmitted through the plurality of slave nodes.
Sakurada discloses after causing a master node (Master) to transmit a command, via a first node (Slave A) from a plurality of slave nodes (Slave A-Slave B): receiving the command from a second node (Slave B) after the command has been transmitted through the plurality of slave nodes (Slave A–Slave B) (Par.159 and 181) (Fig.3, Forward direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Sakurada in the system of Nakanishi to have had improved the precision of the communication between the master node and 
Furthermore, Nakanishi does not explicitly teach receiving, by the controller, via the first node, a second reply from the addressed node that is duplicative of the first reply.  
Lewonig teaches receiving, by a controller (2) (Fig.2), via a second node (3.3), a first reply (6.2) from an addressed node (3.1) (Par.71); and receiving, by the controller (2), via a first node (3.1), a second reply (6.1) from the addressed node (3.1) that is duplicative of the first reply (6.2) (Par.70).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lewonig in the system of Nakanishi to have had recognized that the communication network is functioning properly by determining the reception of the replies from opposite directions (Par.70-71) or determining a node failure when the reply is not received (Par.72).
Claim 2: Nakanishi, Sakurada and Lewonig teach the limitations of claim 1 as disclosed above. Nakanishi teaches the plurality of slave nodes (M1-M6) are arranged as a chain in a ring-type daisy- chain configuration with the master node (26) (Par.48), the plurality of slave nodes (M1-M6) being bounded by an initial node (M1) coupled to the master node (26) and a last node (M6) coupled to the master node (26) (Fig.1).
Nakanishi does not explicitly teach the method further comprising transmitting, after causing the master node to transmit the command, the command around an entirety of the ring-type daisy-chain configuration to the second node and then to the master node.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Sakurada in the system of Nakanishi to have had improved the precision of the communication between the master node and the slave nodes by time synchronization using sending/received time of a command along the communication route (Par.155).
Claim 3: Nakanishi, Sakurada and Lewonig teach the limitations of claim 1 as disclosed above. Nakanishi does not explicitly teach the first and second replies travel in opposite directions round the entirety of a ring-type daisy-chain configuration.  
Lewonig teaches a first (6.2) and second (6.1) replies travel in opposite directions round an entirety of a ring-type daisy-chain configuration (Par.70) (Fig.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lewonig in the system of Nakanishi to have had recognized that the communication network is functioning properly by determining the reception of the replies from opposite directions (Par.70-71) or determining a node failure when the reply is not received (Par.72).
Claim 4: Nakanishi, Sakurada and Lewonig teach the limitations of claim 1 as disclosed above. Nakanishi does not explicitly teach transmitting, by the addressed node, the first and second replies in opposite directions around a ring-type daisy-chain configuration. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lewonig in the system of Nakanishi to have had recognized that the communication network is functioning properly by determining the reception of the replies from opposite directions (Par.70-71) or determining a node failure when the reply is not received (Par.72).
Claim 5: Nakanishi, Sakurada and Lewonig teach the limitations of claim 1 as disclosed above. Nakanishi teaches the first node (M1) is an initial node and the second node (M6) is a last node (Par.48-49) (Fig.1).  
Claim 6: Nakanishi, Sakurada and Lewonig teach the limitations of claim 1 as disclosed above. Nakanishi does not explicitly teach the first node is a last node and the second node is an initial node. 
Lewonig teaches a node (3.1 or 3.3) can be either a last node or an initial node (Par.53, The controller (2) can send a command from either node (through 2.1 or 2.2) and receive a reply from either node.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lewonig in the system of Nakanishi to have had been able to maintain communication with all the slave nodes even after a failure in one of the nodes lines (Par.77-78).
Claim 7: Nakanishi, Sakurada and Lewonig teach the limitations of claim 1 as disclosed above. Nakanishi teaches each slave node (M1-M6) from the plurality of slave 
Claim 8: Nakanishi, Sakurada and Lewonig teach the limitations of claim 1 as disclosed above. Nakanishi teaches each slave node (M1-M6) draws power from a respective block (B1-B6) from a plurality of blocks of a battery (10) (Par.52).  
Claim 10: Nakanishi teaches a battery management system comprising: a controller (26) configured to control electrical charging and discharging of a plurality of blocks (B1-B6) of a battery (10) (Par.45 and 60-62); and an inter-block communication network including a master node (26) and a plurality of slave nodes (M1-M6) arranged in a ring-type daisy-chain configuration with the master node (26) (Par.48), wherein the controller is incorporated in the master node (26) (Par.47 and 50) and configured to initiate all command messages sent through the inter-block communication network and terminate all reply messages sent through the inter-block communication network (Par.49), wherein the plurality of slave nodes (M1-M6) are bounded by a first node (M1) coupled to the master node (26) and a second node (M6) coupled to the master node (26) (Fig.1), wherein the controller (26) is configured to control the inter-block communication network by: causing the master node (26) to transmit a command via the first node (M1) to an addressed node (M1) from the plurality of slave nodes (M1-M6) (Par.49).
Nakanishi does not explicitly teach after causing the master node to transmit the command: receiving, by the master node, the command from the second node after the command has been transmitted through the plurality of slave nodes.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Sakurada in the system of Nakanishi to have had improved the precision of the communication between the master node and the slave nodes by time synchronization using sending/received time of a command along the communication route (Par.155).
Furthermore, Nakanishi does not explicitly teach 27Docket No.: 1186-169US02 / 2016P50104US01receiving, by the master node and via the second node from the plurality of slave nodes, a first reply from the addressed node; and receiving, by the master node and via the first node, a second reply from the addressed node that is duplicative of the first reply.  
Lewonig teaches receiving, by a master node (2) (Fig.2), via a second node (between 3.3 and 2), a first reply (6.2) from an addressed node (3.1) (Par.71); and receiving, by the master node (2), via a first node (between 3.1 and 2), a second reply (6.1) from the addressed node (3.1) that is duplicative of the first reply (6.2) (Par.70).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lewonig in the system of Nakanishi to have had recognized that the communication network is functioning properly by determining the reception of the replies from opposite directions (Par.70-71) or determining a node failure when the reply is not received (Par.72).
Claim 11: Nakanishi, Sakurada and Lewonig teach the limitations of claim 11 as disclosed above. Nakanishi does not explicitly teach after the master node (26) transmits the command, the plurality of slave nodes transmit the command around an entirety of the ring-type daisy-chain configuration to the second node and then to the master node.  
Sakurada discloses  transmitting, after causing a master node (Master) to transmit a command, a plurality of slave modes (Slave A-Slave B) transmit the command around an entirety of a ring-type daisy-chain configuration (Par.157) to a second node (Slave B) and then to the master node (Master) (Par.159 and 181) (Fig.3, Forward direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Sakurada in the system of Nakanishi to have had improved the precision of the communication between the master node and the slave nodes by time synchronization using sending/received time of a command along the communication route (Par.155).
Claim 12: Nakanishi, Sakurada and Lewonig teach the limitations of claim 11 as disclosed above. Nakanishi does not explicitly teach the first and second replies travel in opposite directions round the entirety of the ring-type daisy-chain configuration.  
Lewonig teaches a first (6.2) and second (6.1) replies travel in opposite directions round an entirety of a ring-type daisy-chain configuration (Par.70) (Fig.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lewonig in the system of Nakanishi to have had recognized that the communication network is functioning properly by 
Claim 13: Nakanishi, Sakurada and Lewonig teach the limitations of claim 11 as disclosed above. Nakanishi does not explicitly teach the addressed node transmits the first and second replies in opposite directions around the ring-type daisy- chain configuration.  
Lewonig teaches transmitting, by the addressed node (3.1), the first (6.2) and second (6.1) replies in opposite directions around a ring-type daisy-chain configuration (Par.70) (Fig.2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lewonig in the system of Nakanishi to have had recognized that the communication network is functioning properly by determining the reception of the replies from opposite directions (Par.70-71) or determining a node failure when the reply is not received (Par.72).
Claim 14: Nakanishi, Sakurada and Lewonig teach the limitations of claim 11 as disclosed above. Nakanishi teaches each slave node (M1-M6) from the plurality of slave nodes is associated with a different respective block (B1-B6) from a plurality of blocks of a battery (10) (Par.47) (Fig.1).  
Claim 15: Nakanishi, Sakurada and Lewonig teach the limitations of claim 11 as disclosed above. Nakanishi teaches each slave node (M1-M6) draws power from a respective block (B1-B6) from a plurality of blocks of a battery (10) (Par.52).  

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (2011/0080138), Sakurada et al. (2010/0085885) and Lewonig (2016/0275783) as applied to claims 1 and 10 above, and further in view of Tae et al. (2010/0295382).
Claims 9 and 16: Nakanishi, Sakurada and Lewonig teach the limitations of claims 1 and 10 as disclosed above. Nakanishi teaches determining, by the addressed node (M1), that the command is addressed to the addressed node (M1) (Par.49); and measuring the voltage level of a battery block (B1) of a battery (10) stack (Par.49).  
Nakanishi does not explicitly teach closing, by the addressed node, a switch that completes a voltage detection circuit.
Tae discloses closing, by an addressed node (900-_S1), a switch (RL4) that completes a voltage detection circuit (Par.79) (Fig.5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Tae in the system of Nakanishi to have had selectively controlled when a battery voltage is measured and transmitted (Par.79) thereby conserving energy by only measuring voltage when a command is received and preventing transmission errors.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (2011/0080138) and Sakurada et al. (2010/0085885).
Claim 17: A battery management system comprising: a controller (26) configured to control electrical charging and discharging of a plurality of blocks (B1-B6) of a battery (10) (Par.45 and 60); and an inter-block communication network including: a master 
Nakanishi does not explicitly teach the master node is configured to receive the command from the last node after the command has been transmitted through the plurality of slave nodes.
Sakurada discloses after causing a master node (Master) to transmit a command, via a first node (Slave A) from a plurality of slave nodes (Slave A-Slave B): receiving the command from a second node (Slave B) after the command has been transmitted through the plurality of slave nodes (Slave A–Slave B) (Par.159 and 181) (Fig.3, Forward direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Sakurada in the system of Nakanishi to have had improved the precision of the communication between the master node and the slave nodes by time synchronization using sending/received time of a command along the communication route (Par.155).
Claim 19: Nakanishi and Sakurada teach the limitations of claim 17 as disclosed above. Nakanishi teaches each slave node (M1-M6) from the plurality of slave nodes (M1-M6) is associated with a different respective block (B1-B6) from the plurality of blocks (Par.47) (Fig.1), and wherein each slave node (M1-M6) from the plurality of slave nodes comprises respective balancing and monitoring circuitry (Par.53) (Fig.2). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (2011/0080138) and Sakurada et al. (2010/0085885) as applied to claim 17 above, and further in view of Lewonig (2016/0275783).
Claim 18: Nakanishi and Sakurada teach the limitations of claim 17 as disclosed above. Nakanishi does not explicitly teach the controller is able to control the inter-block communication system in either: a one-way master on bottom messaging scheme in which the controller causes the master node to transmit, via the initial node, a command to an addressed node from the plurality of slave nodes and receive, via the last node, a reply from the addressed node; or a one-way master-on-top messaging scheme in which the controller causes the master node to transmit, via the last node, the command to the addressed node and receive, via the initial node, the reply from the addressed node.  
Lewonig teaches a controller (2) is able to control an inter-block communication system in either: a one-way master on bottom messaging scheme in which the controller causes a master node (2) to transmit, via an initial node (between 3.1 and 2), a command  (5) to an addressed node (3.1) from a plurality of slave nodes (3.1-3.3) (Par.69) and receive, via a last node (between 3.3 and 2), a reply (6.2) from the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lewonig in the system of Nakanishi to have had been able to maintain communication with all the slave nodes even after a failure in one of the nodes lines (Par.77-78).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (2011/0080138) and Sakurada et al. (2010/0085885) as applied to claim 17 above, and further in view of Tae et al. (2010/0295382).
Claim 20: Nakanishi and Sakurada the limitations of claim 17 as disclosed above. Nakanishi teaches determining, by the addressed node (M1), that the command is addressed to the addressed node (M1) (Par.49); and measuring the voltage level of a battery block (B1) of a battery (10) stack (Par.49).  
Nakanishi does not explicitly teach closing, by the addressed node, a switch that completes a voltage detection circuit.
Tae discloses closing, by an addressed node (900-_S1), a switch (RL4) that completes a voltage detection circuit (Par.79) (Fig.5).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai et al. (6,005,869) discloses a controller (11a) receiving a command (600) (Fig.10) after the command (600) has been transmitted through a plurality of slave nodes (11b-11d) (Col.18, Lines 31-33) (Fig.8 and Fig.9); Lee (2016/0254667) discloses a master node (310) and a plurality of slave nodes (321-324), each associated with a different respective battery block (400) (Par.116) (Fig.6); and Harris (4,937,811) discloses a plurality of slave nodes (114, 116, 118 and 120) and a master node (112) coupled to a controller (110) (Col.7, Lines 6-9) (Fig.6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859

/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859
February 26, 2021